DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the machine translation of Kenya et al., JP 2013233609 A (Kenya).

Regarding Claim 14, Kenya discloses, a driver comprising (Abstract): 

a first bias unit (Fig. 3, #121a, para [0025]) configured to move the striking unit (125) in the first direction so that a fastener (para [0025]) is struck by the striking unit (125); 
a first operational unit (FIG. 3, #103a, para [0032]) configured to be operated by an operator (para [0006]); 
a second operational unit (FIG. 1, #141, para [0023]) configured to be pressed against a workpiece (para [0006]) to which the fastener (para [0021]) is struck; and 
a control unit (FIG. 3, #109, para [0032]) configured to move the striking unit (125) in the first direction by using the first bias unit (121a) when the control unit (109) detects the operation of the first operational unit (103a) and the pressing of the second operational unit (141) against the workpiece (para [0044]), 
wherein, by an operation of an operator, the control unit (109) is configured to execute 
a first driving mode (para [0046]) causing the striking unit (125) to perform a single driving operation when the control unit (109) detects both the operation of the first operational unit (103a) and the operation of the second operational unit (141), and 
a second driving mode (para [0047]) causing the striking unit (125) to perform a driving operation every time when the second operational unit (141) is operated while the first operational unit (103a) is operated, and 
the control unit (109) further includes a limitation mode:
(1) permitting the striking unit (125) to perform the single driving operation when the second operational unit is operated while the first operational unit is in an operated state, and not permitting the striking unit to subsequently perform the single driving operation even though that second operational unit is operated, when the first operational unit is maintained in the operated state after the single driving operation previously performed; in the second driving mode (para [0059]) or 


Regarding Claim 15, Kenya discloses, as claimed above, wherein the control unit (109) automatically selects the limitation mode when determining an abnormal state (para [0070]).

Regarding Claim 16, Kenya discloses, as claimed above, wherein a second bias unit (FIG. 3, #115, para [0041-2]) configured to move the striking unit (125) in the second direction is arranged, 
the control unit (109) is configured to move the striking unit (125) stopping at a predetermined position in the second direction (FIG. 3, para [0042]) by using the second bias unit (115), and then, to move the striking unit (125) in the first direction by using the first bias unit (121a) so that the fastener  is struck by the striking unit (125), and besides, to move the striking unit (15) in the second direction by using the second bias unit (115) to return the striking unit (125) to the predetermined position (FIG.3, para [0042]), and 
the control unit (109) determines the abnormal state on the basis of operational time taken from a moment of start of the movement of the striking unit (125) stopping at the predetermined position in the second direction through a moment of the striking of the fastener by the striking unit (125) to a moment of the movement of the striking unit (125) in the second direction and arrival of the striking unit (125) at the predetermined position (para [0066-67]).


Regarding Claim 17, Kenya discloses, as claimed above, further comprising a second bias unit (Claim 6, para [0013] – in the Specification para [0079] there is no required specificity as evidenced by different types of second bias unit) configured to move the striking unit in the second direction (para [0043]), 
wherein the second bias unit (115) has: 

a power supply (FIG. 3, #110, para [0029]) configured to supply the power to the electric motor (109); and 
a power transmission mechanism (FIG. 3, #115, para [0031]) configured to move the striking unit (125) in the second direction by using a torque of the electric motor (111).

Regarding Claim 22, Kenya discloses, as claimed above, further comprising a display unit (FIG. 1, #108, para [0023]) displaying which one of the first driving mode, the second driving mode and the limitation mode is being operated (para [0047]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Kenya et al., JP2013233609A (Kenya), and further in view of Cannaliato et al., US 6,971,567 B1 (Cannaliato).

Regarding Claim 18, Kenya discloses, as above claimed.  As discussed, Kenya further discloses, wherein the power supply is a storage battery (110), and the control unit (109).
Kenya does not disclose, the abnormal state on the basis of a voltage of the storage battery (110).
However, Cannaliato teaches, the abnormal state on the basis of a voltage (FIG. 11, #214, Col. 9, lines 17-30) of the storage battery (110).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Kenya and Cannaliato before the effective filling date of the invention to modify the control unit as taught by Kenya (109) to include the abnormal state detection of the battery’s voltage as taught by Cannaliato (FIG. 11, #214).  Doing so would have notified the operator by an illuminated LED and then the control 

Regarding Claim 23, Kenya discloses, a driver comprising (Abstract): 
a striking unit (FIG. 5, #125, para [0024]) configured to be movable in a first direction and a second direction that is opposite to the first direction (para [0043]);
an electric motor (FIG. 3, #111, para [0029])  configured to move the striking unit (125) in the second direction by using power of a power supply (FIG. 3, #110, para [0029]);
a first bias unit  (Fig. 3, #121a, para [0025]) configured to move the striking unit (125) in the first direction so that a fastener (para [0025]) is struck by the striking unit (125); 
a first operational unit (FIG. 3, #103a, para [0032]) configured to be operated by an operator (para [0006]); 
a second operational unit (FIG. 1, #141, para [0023]) configured to be pressed against a workpiece (para [0006]) to which the fastener (para [0021]) is struck; and 
a control unit (FIG. 3, #109, para [0032]) configured to move the striking unit (125) in the first direction by using the first bias unit (121a) when the control unit (109) detects the operation of the first operational unit (103a) and the pressing of the second operational unit (141) against the workpiece (para [0044]),  
wherein the control unit (109) can execute 
a first driving mode (para [0046]) performing a driving operation moving the striking unit (125) in the first direction by using the first bias unit (121a) when the control unit (109) detects the operation of the first operational unit (103a) after the pressing of the second operational unit (141) against the workpiece (para [0046]), and 
a second driving mode (para [0047]) performing a driving operation moving the striking unit (125) in the first direction by using the first bias unit (121a) so that the fastener (para [0044]) is 
when determining that the power supply is in an abnormal state (para [0062]), the control unit (109) prohibits the driving operation in the second driving mode (para [0047]) and permits the driving operation in the first driving mode (para [0046]) on the basis of a state of the power supply (paras [0056, 67]).

Kenya does not disclose, wherein the control unit monitors a state of the power supply.
However, Cannaliato teaches, wherein the control unit monitors a state of the power supply (FIG. 9, #20, Col. 6, lines 27-39, Claims 19, 26-31). 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cannaliato before the effective filling date of the invention to modify the control unit (109) as disclosed by Kenya by adding the functional capability to monitor the state of the battery (Col. 6, lines 26-31) as taught by Cannaliato.  Since Cannaliato teaches this function that is known in the art and beneficial, thereby providing the motivation to utilize the aforementioned function, as taught by Cannaliato, so as to improve the efficiency of employing the driver, by allowing the operator to know the state of the power supply (Cannaliato, Col. 6, lines 26-31) thereby allowing him to make timely changes of the battery without affecting the workflow.

Regarding Claim 24, Kenya discloses, a driver comprising (Abstract): 
a striking unit (FIG. 5, #125, para [0024]) configured to be movable in a first direction and a second direction that is opposite to the first direction (para [0043]);
a power transmission mechanism (FIG. 3, #115, para [0031]) configured to convert a torque (para [0030]) of the motor (111) into a moving force of the striking unit (125); 
a battery (110) configured to supply the power to the motor (111); 

a second operational unit (FIG. 1, #141, para [0023]) configured to be pressed against a workpiece (para [0006]) to which the fastener (para [0021]) is struck; and 
a control unit (FIG. 3, #109, para [0032]) configured to control the motor (111), 
wherein, by an operation of an operator, the control unit (109) can execute 
a first driving mode (para [0046]) performing a driving operation moving the striking unit (125) in the first direction when the control unit (109) detects the operation of the first operational unit (103a) after the pressing of the second operational unit (141) against the workpiece, and
a second driving mode (para [0047]) performing a driving operation moving the striking unit (125) in the first direction by using the first bias unit (121a) so that the fastener (para [0044]) is struck when the control unit (109) detects the operation of the first operational unit (103a) and the pressing of the second operational unit (141) against the workpiece, and 
the control unit (109) prohibits the driving operation in the second driving mode (para [0067]) and permits the driving operation in the first driving mode (para [0046]).

Kenya does not disclose, wherein the control unit monitors a state of the power supply.
However, Cannaliato teaches, wherein the control unit monitors a state of the power supply (FIG. 9, #20, Col. 6, lines 27-39, Claims 19, 26-31). 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cannaliato before the effective filling date of the invention to modify the control unit (109) as disclosed by Kenya by adding the functional capability to monitor the state of the battery (Col. 6, lines 26-31) as taught by Cannaliato.  Since Cannaliato teaches this function that is known in the art and beneficial, thereby providing the motivation to utilize the aforementioned function, as taught by Cannaliato, so as to improve the efficiency of employing the driver, by allowing the operator to know the state of the power .





Claims 19 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Kenya et al., JP2013233609A (Kenya), and further in view of Roth et al., US 2011/0303428 A1 (Roth).

Regarding Claim 19, Kenya discloses, as above claimed.  As discussed, Kenya further discloses, wherein the control unit (109).
Kenya does not disclose, the abnormal state on the basis of a current value of the power supply.
However, Roth teaches, the abnormal state on the basis of a current value (para [0047, 66, 67]) of the power supply.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Kenya and Roth before the effective filling date of the invention to modify the control unit as taught by Kenya (109) to include the monitoring of excess current as taught by Roth (para[0047, 66, 67]).  Doing so would prevent undesired damage and certain operating states could also be limited thereby protecting the device and user.

Regarding Claim 20, Kenya discloses, as above claimed.  As discussed, Kenya further discloses, wherein the control unit (109).
Kenya does not disclose, the abnormal state on the basis of a temperature of the power supply.

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Kenya and Roth before the effective filling date of the invention to modify the control unit as taught by Kenya (109) to include the monitoring of excess temperature as taught by Roth (para[0066, 67]). Doing so would prevent undesired damage and certain operating states could also be limited thereby protecting the device and user.

Regarding Claim 21, Kenya discloses, as above claimed.  As discussed, Kenya further discloses, wherein the control unit (109).
Kenya does not disclose, the abnormal state on the basis of a usage history of the power supply.
However, Roth teaches, the abnormal state on the basis of a usage history (para [0007, 66, 67]) of the power supply.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Kenya and Roth before the effective filling date of the invention to modify the control unit as taught by Kenya (109) to include the monitoring of excess cycle time as taught by Roth (para[0007, 66, 67]).  Doing so would prevent undesired damage and certain operating states could also be limited thereby protecting the device and user.

Response to Arguments

Examiner’s Response to Claim Rejection under 35 U.S.C. 112(b)
Applicant’s argument, see Page 7, filed 10 Sep 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 17 has been withdrawn. 

Applicant’s First Argument
Applicant’s argument filed 10 Sep 2021 that Kenya does not disclose the limitations in the amended Claim 14.

Examiner’s Response to the First Argument
This argument is not persuasive because Kenya disclosed the amended limitations in Claim 14 pertaining to the control unit’s limitation mode in paragraphs [0058-0059].

Applicant’s Second Argument
Applicant’s argument filed 10 Sep 2021 that Kenya does not disclose the limitations in the amended Claims 23 and 24.

Examiner’s Response to the Second Argument
Applicant’s amendment, filed 10 Sep 2021, with respect to the rejection of Claim 23 and 24 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cannaliato as this reference addresses the limitation regarding the control unit monitoring a state of the power supply in (Col. 6, lines 26-31).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731